PER CURIAM
In this workers’ compensation case, employer seeks review of an order of the Board reversing the referee’s order that reduced claimant’s permanent partial disability (PPD) to zero. The Board reinstated the determination order award of 29 percent PPD because employer had failed to request reconsideration of that award under ORS 656.268(5).
Employer’s only argument is that ORS 656.268 is a jurisdictional statute under which reconsideration is a prerequisite to the Board’s acquiring jurisdiction to conduct a hearing. It argues that it does not matter which party initially requests reconsideration of the determination order and that it may properly raise any objections to the determination order award of PPD at the hearing. We rejected this same argument in Duncan v. Liberty Northwest Ins. Corp., 133 Or App 605, 894 P2d 477 (1995), in which we held that failure of a party to request reconsideration of a determination order will bar that party’s subsequent challenge to the determination order award at a hearing.
Affirmed.